DETAILED ACTION
	The amendments filed 1/31/2022 has been entered. Claim 1 has been amended. Claims 1-4 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant asserts “step 210 cannot be interpreted as ‘when the second condition is satisfied after the first condition is satisfied, determine the roll back of the vehicle’” because “a roll back of the vehicle is determined at step 203” in page 7 of applicant’s remarks. However, Examiner respectfully disagrees. The process of steps 201-211 disclosed by Polzin are all steps to determine and prevent a rollback of a vehicle. Wherein the first condition is steps 202-203 and the second condition “more strongly suggesting a rollback” would be step 210 at which point the braking intervention is carried out. Step 210 comes after steps 202-203 which would read on “the second condition is satisfied after the first condition is satisfied” and the roll back of the vehicle is determined to necessitate an intervention when the detected rollback is greater than a maximum rollback speed.

As discussed above, the applicant’s arguments are unpersuasive and the rejection to the claims under 35 USC §103 are maintained as outlined below.
Response to Amendment
Regarding the rejection to the claims under 35 USC §103, the amendments made to the claims fail to overcome the prior rejection of record. The rejection under 35 USC §103 is maintained. 
Claim Objections
Claim 1 is objected to because of the following informalities: “the desired movement direction” should read “a desired movement direction” in order to prevent a lack of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Polzin (U.S. Patent No. 6,527,076 B1) in view of Tuhro (U.S. Patent Application Publication No. 2020/0189544 A1).

    PNG
    media_image1.png
    705
    527
    media_image1.png
    Greyscale

Polzin (US 6,527,076 B1) Figure 2
Regarding claim 1
A driving support system installed on a vehicle and comprising: a sensor configured to detect a vehicle state being a state of the vehicle (wheel speed sensors 101 and tilt sensor 103, see at least col. 3 lines 27 and 39); 
a braking device configured to generate a braking force (“Actuator mechanism 105 is able to act upon the brakes of the motor vehicle” see at least col. 3 lines 50-51); and 
a control device configured to control the braking device, wherein the control device is further configured to (control unit 104, see at least col. 3 lines 43-79): 
determine, based on the vehicle state, whether or not a first condition suggesting roll back of the vehicle is satisfied, the roll back being a movement of the vehicle in a direction opposite to the desired movement direction (in steps 201-204, it is determined whether the vehicle is on a gradient and is traveling backward unintendedly, see at least col. 3 line 61 – col. 4 line 23 and Fig. 2); 
determine, based on the vehicle state, whether or not a second condition more strongly suggesting the roll back of the vehicle than the first condition is satisfied after the first condition is satisfied (in step 210, it is determined whether the vehicle’s speed is higher or equal to the assigned limit speed in order to carry out an intervention braking in step 211, see at least col. 4 lines 37-43 and Fig. 2); 
when the second condition is satisfied after the first condition is satisfied, determine the roll back of the vehicle and execute roll back suppression control that controls the braking device to generate the braking force such that the vehicle stops (braking pressure or torque is built up to stop the vehicle, see at least col. 2 lines 22-25)
during a period from when the first condition is satisfied to when the second condition is satisfied, execute control that decreases play in the braking device without starting the roll back suppression control (when the backward motion of the vehicle is detected, the braking pressure in a hydraulic system is built up, see at least col. 2 lines 20-32).
Polzin does not explicitly disclose:
precharge
However, Tuhro teaches:
“The hydraulic brake system includes a pre-charge function” see at least [0007]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic braking disclosed by Polzin by adding the precharge taught by Tuhro. One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the time needed to generate pressure in each brake unit, and therefore reducing stopping distance” (see [0007]).
Regarding claim 2, the combination of Polzin and Tuhro teaches the elements above and Polzin further discloses:
the control device executes the precharge control such that the vehicle does not stop (the braking pressure can be built up so the motion of the vehicle is reduced, see at least col. 2 lines 20-25).
Regarding claim 3
the control device executes the precharge control without generating the braking force.
However, Tuhro teaches:
the control device executes the precharge control without generating the braking force (the pre-charge function involves generating pressure prior to applying force to the brakes, see at least [0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic braking disclosed by Polzin by adding the precharge taught by Tuhro. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stopping distance (see [0007]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Polzin (U.S. Patent No. 6,527,076 B1) in view of Tuhro as applied to claim 1 above and further in view of Svensson et al. (U.S. Patent Application Publication No. 2015/0360663 A1; hereinafter Svensson).
Regarding claim 4, the combination of Polzin and Tuhro teaches the elements above but does not teach:
when acceleration and deceleration of the vehicle are under control of a driver of the vehicle, the control device prohibits the precharge control, and when the acceleration and deceleration of the vehicle are not under control of the driver, the control device permits the precharge control.
However, Svensson teaches:
Precharge is built up when an automatic parking trigger is present, see at least [0068] and Fig. 3. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662